DETAILED ACTION
Claims 1-13, 15-19 are pending in the application and claims 1-13, 15-19 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claims 12 and 19 are objected to for reciting “the preferred object store” without previously reciting this element. Appropriate corrections should be made. 
IDS Considered
The information disclosure statement (IDS) submitted on 3/1/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such 

Claim(s) 1, 4, 5, 11 are/is rejected under 35 U.S.C. 103 as being unpatentable over Park et al US2013/0238752 hereinafter referenced as Park and in view of Lanzatella et al. US7533133 in view of Kinoshita US2014/0365866 in view of Vermeulen et al. US2016/0085772
Regarding claim 1, Park teaches: in response to the request in second communications between the client and the object stores to determine a response time to the second request for each of the object stores based on the object store locations, (Park see paragraphs 0013 0055 0056 calculate response time for each cloud upon user request to store and view content on cloud where user request reads on second communication, upon reads on in response)
generating a prioritized list of preferred object stores based on the received response times for the client (Park see paragraph 0055 0056 table displaying cloud with associated response time where table reads on list and cloud storage reads on preferred object store)
selecting, by the client, the preferred object store from the object store locations included in the prioritized list of preferred object stores based on the received response times; and (Park see paragraphs 0013 0055 0056 0084 user request for cloud where the cloud selected is from a table and is based on response time)
preferred object store
(Park see paragraphs 0013 0055 0056 0064 0084 user request for cloud where the cloud selected is from a table and is based on response time and based on SLA requirements, if selected cloud storage is full the next cloud storage in ascending order is selected to store data where ascending order and selecting next one reads on iterates through list)
Park does not teach: A method for performing an access request in a distributed file system, wherein the distributed file system includes a metadata server and a plurality of object stores, the method comprising:
transmitting a request for a plurality of object store locations of the plurality of object stores to the metadata server in a first communication, wherein the object stores store data objects and the metadata server stores location information associated with the data objects, wherein the metadata server
generates object store locations that comprise URLs and each of the object store locations is associated with a different URL and a different domain
receiving, by the client, the object store locations from the metadata server in response to the request;
transmitting, by the client, a second request to each of the object stores received from the metadata server, second communications between the client and the object stores
wherein the client communicates with the object stores separately from communications with the metadata server;

issue a write request for a data object to the metadata server, 
determining, by the metadata server, whether the preferred object store is available for the write request
returning by the metadata server, an access URL to the client that identifies the data object at the object store when the object store is available
returning, by the metadata server, an access URL to the client
performing the write request using the access URL received from the metadata server
However, Lanzatella teaches: A method for performing an access request in a distributed file system, wherein the distributed file system includes a metadata server and a plurality of object stores, the method comprising: (Lanzatella see col. 1 lines 20-53 col. 13 lines 39-67 col. 14 lines 1-17 computer system with processor and memory with instructions and hard disk storage or non-volatile memory, distributed file system with object stores and metadata server such that client requests access to storage to access data)
transmitting a request for a plurality of object store locations of the plurality of object stores to the metadata server in a first communication, wherein the object stores store data objects and the metadata server stores location information associated with the data objects, wherein the metadata server (Lanzatella see col. 1 lines 20-53 client requests access to data stored at data devices by contacting MDS where MDS provides information about where data is stored. Storage devices read on plurality of object store locations and MDS reads on metadata server)
(Lanzatella see col. 1 lines 20-53 client requests access to data and MDS provides client node with metadata about where data is stored and gives access to the storage devices)
transmitting, by the client, a second request to each of the object stores received from the metadata server, second communications between the client and the object stores (Lanzatella see col. 1 lines 20-53 client requests access to data stored at data devices by contacting MDS where MDS provides information about where data is stored. Reference disclosing this as an ability to do this and not as a one time thing reads on second request and second communication)
wherein the client communicates with the object stores separately from communications with the metadata server; (Lanzantella see col. 1 lines 20-53 client communicating directly with storage device and separation of data from its associated authentication and metadata management reads on separate communications)
issue a write request for a data object to the metadata server, 
determining, by the metadata server, whether the preferred object store is available for the write request (Lanzatella see col. 1 lines 20-53 client requests access to data stored at data devices by contacting MDS where MDS provides information about where data is stored and gives client ability to directly communicate with object store to write data)
returning by the metadata server, an access to the client that identifies the data object at the object store when the object store is available
(Lanzantella see col. 1 lines 20-53 MDS presents token to client to access and write data at storage devices)
performing the write request using the access received from the metadata server (Lanzantella see col. 1 lines 20-53 MDS presents token to client to access and write data at storage devices)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of writing data into storage as taught by Park to include a distributed file system as taught by Lanzantella for the predictable result of more efficiently accessing and organizing data and giving an operating environment.
Park and Lanzatella does not teach: generates object store locations that comprise URLs and each of the object store locations is associated with a different URL and a different domain
wherein other clients have different prioritized lists
	using the access URL
However, Kinoshita teaches: generates object store locations that comprise URLs and each of the object store locations is associated with a different URL and a different domain (Kinoshita see paragraphs 0028-0030 0047 0062 files represented by URL such that URL represent location of storage and with domain such that URL is unique to converted data and using the name of the domain for storage of converted data. Combining Kinoshita’s domain and URL with multiple different storages reads on different URL domain)
using the access URL (Kinoshita see paragraphs 0022 0028-0030 0062 client request for document data, URL with domain representing location storage presented to client device to acquire the data)
 a method of writing data into storage as taught by Park to include a domain and URL access as taught by Kinoshita for the predictable result of more efficiently accessing data by having a simple way to access the data.
Park and Lanzatella and Kinoshita does not teach: wherein other clients have different prioritized lists
However, Vermeulen teaches: wherein other clients have different prioritized lists (Vermeulen see paragraphs 0089 0235 set of clients such that each client has a data store list)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of writing data into storage as taught by Park to include each client having their own list as taught by Vermeulen for the predictable result of allowing many users to each have their own preferred data store list to more efficiently manage data for each user.
Regarding claim 4, Park as modified teaches: returning a write URL to the client when the preferred object store is available (Kinoshita see paragraphs 0021 0028 0029 0062 document to be displayed and edited, a URL is used which indicates location of storage of data where ability to edit reads on write and existence of URL indicating storage location reads on object store is available)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of writing data into storage as taught by Park to include a domain and URL access as taught by Kinoshita for the predictable result of more efficiently accessing data by having a simple way to access the data.
Regarding claim 5, Park as modified teaches: wherein the write URL comprises a preferred object store domain and the object identifier associated with the data object (Kinoshita see paragraphs 0021 0028-0030 document to be displayed and edited, a URL is used as the document ID which contains a domain name where ability to edit reads on write and document ID reads on object identifier)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of writing data into storage as taught by Park to include a domain and URL access as taught by Kinoshita for the predictable result of more efficiently accessing data by having a simple way to access the data.
Regarding claim 11, Park as modified teaches: wherein the plurality of object store locations are associated with cloud storage service providers (Park see paragraphs 0013 0055 0056 calculate response time for each cloud upon user request to store and view content on cloud)
Claim(s) 2, 7-9 are/is rejected under 35 U.S.C. 103 as being unpatentable over Park et al US2013/0238752 hereinafter referenced as Park and in view of Lanzatella et al. US7533133 in view of Kinoshita US2014/0365866 in view of Vermeulen et al. US2016/0085772 in view of Kimmel et al. US2016/0065670
	Regarding claim 2, Park does not teach: wherein the write request comprises an object store identifier for the preferred object store and an object identifier for a data object to write
	However, Kimmel teaches: wherein the write request comprises an object store identifier for the preferred object store and an object identifier for a data object to write (Kimmel see paragraphs 0022 0033 0034 request to read or write indicates a target such as logical storage object identifier which is translated into file system location information where logical storage object identifier reads on object identifier and location information reads on object store identifier)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of writing data into storage as taught by Park to include a request to include object store as taught by Kimmel for the predictable result of more efficiently accessing and requesting for data by having an identifier for both the object and object store making.
Regarding claim 7, Park as modified further teaches: issuing a read request to the metadata server (Lanzatella see col. 1 lines 20-53 client requesting to access data via MDS and MDS allows client access for reading)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of writing data into storage as taught by Park to include a distributed file system as taught by Lanzantella for the predictable result of more efficiently accessing and organizing data and giving an operating environment.
	Park does not teach: wherein the read request comprises an object store identifier for the preferred object store and an object identifier for a data object to read
	However, Kimmel teaches: wherein the read request comprises an object store identifier for the preferred object store and an object identifier for a data object to read (Kimmel see paragraphs 0022 0033 0034 request to read or write indicates a target such as logical storage object identifier which is translated into file system location information where logical storage object identifier reads on object identifier and location information reads on object store identifier)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of writing data into storage as taught by Park to include a request to include object store as taught by Kimmel for the predictable result of more efficiently accessing and requesting for data by having an identifier for both the object and object store making.
Regarding claim 8, Park as modified further teaches: determining at the metadata server whether the preferred object store contains a copy of the data object (Lanzatella see col. 1 lines 20-53 MDS provides client node with metadata about where data is stored and gives access to the storage device where giving access to storage reads on determining whether storage has object)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of writing data into storage as taught by Park to include a distributed file system as taught by Lanzantella for the predictable result of more efficiently accessing and organizing data and giving an operating environment.
Regarding claim 9, Park as modified teaches: returning a read URL comprising a preferred object store domain and an object identifier associated with the data object when the preferred object store contains the copy of the data object (Kinoshita see paragraphs 0022 0028-0030 0047 document server to provide document to display to client, files represented by URL such that URL represent location of storage with document ID and with domain where document server providing display of document teaches read)
 a method of writing data into storage as taught by Park to include a domain and URL access as taught by Kinoshita for the predictable result of more efficiently accessing data by having a simple way to access the data.
Claim(s) 3 are/is rejected under 35 U.S.C. 103 as being unpatentable over Park et al US2013/0238752 hereinafter referenced as Park and in view of Lanzatella et al. US7533133 in view of Kinoshita US2014/0365866 in view of Vermeulen et al. US2016/0085772 in view of Olster et al. US2015/0319242
Regarding claim 3, Park as modified teaches: an access URL (Kinoshita see paragraphs 0022 0028-0030 0062 client request for document data, URL with domain representing location storage presented to client device to acquire the data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of writing data into storage as taught by Park to include a domain and URL access as taught by Kinoshita for the predictable result of more efficiently accessing data by having a simple way to access the data.
Park as modified does not teach: Returning to a default object store when none of the object stores in the prioritized list are available
	Olster teaches: Returning to a default object store when none of the object stores in the prioritized list are available (Olster see paragraph 0052 when all zones of a specified storage policy are not available an alternative storage zone will be used for storage where the alternative storage zone reads on default object store)
 a method of writing data into storage as taught by Park to include storage zones based on policy as taught by Olster for the predictable result of more storing data on a storage zone for a fall back policy in case other zones are not available creating a more efficient way to store data. 
Claim(s) 6 are/is rejected under 35 U.S.C. 103 as being unpatentable over Park et al US2013/0238752 hereinafter referenced as Park and in view of Lanzatella et al. US7533133 in view of Kinoshita US2014/0365866 in view of Vermeulen et al. US2016/0085772 in view of Grondin US2015/0113330
	Regarding claim 6, Park as modified teaches: on the metadata server (Lanzatella see col. 1 lines 20-53 MDS storing and mapping metadata)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of writing data into storage as taught by Park to include a distributed file system as taught by Lanzantella for the predictable result of more efficiently accessing and organizing data and giving an operating environment.
	Park does not teach: further comprising storing the preferred object store domain and the object identifier as metadata
	Grondin teaches: further comprising storing the preferred object store domain and the object identifier as metadata (Grondin see paragraph 0022 0029 Each column associated with a different domain with unique values and column of entity identifiers stored in domain metadata where domain reads on object store domain and entity identifier reads on object identifier)
 a method of writing data into storage as taught by Park to include storing domain and an identifier as metadata as taught by Grondin for the predictable result of more efficiently organizing data.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al US2013/0238752 hereinafter referenced as Park and in view of Lanzatella et al. US7533133 in view of Kinoshita US2014/0365866 in view of Vermeulen et al. US2016/0085772 in view of Kimmel et al. US2016/0065670 and in further view of Zearing et al US2013/0110906 hereinafter referenced as Zearing.
Regarding claim 10, Park does not teach: returning a read URL comprising a non-preferred object store domain and an object identifier associated with the data object when the preferred object store does not contain a copy of the data object
returning a read URL comprising a non-preferred object store domain and an object identifier associated with the data object when the preferred object store does not contain a copy of the data object (Zearing see paragraph 0019 0020 if data object is not found in cache then a URL is generated for the data object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of writing data into storage as taught by Park to include generating a URL if data object is not found in cache as taught by Zearing for the predictable result of still being able to return a URL in the event that object can’t be found in preferred storage.
Claim 12, 15 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al US2013/0238752 hereinafter referenced as Park and in view of Lanzatella et al. US7533133 in view of Kinoshita US2014/0365866 in view of Vermeulen et al. US2016/0085772 and in further view of Helsley et al. US2009/0300279
Regarding claim 12, Park teaches: in response to the request in second communications between the client and the object stores to determine a response time to the second request for each of the object stores based on the object store locations, (Park see paragraphs 0013 0055 0056 calculate response time for each cloud upon user request to store and view content on cloud where user request reads on second communication, upon reads on in response)
selecting, by the client, the preferred object store from the object store locations based on the received response times; and (Park see paragraphs 0013 0055 0056 0084 user request for cloud where the cloud selected is from a table and is based on response time)
prioritizing the object store locations in a prioritized list for the client (Park see paragraph 0055 0056 table displaying cloud with associated response time where table reads on list and cloud storage reads on preferred object store)
wherein the client selects a new preferred object store based on new response times and updates the prioritized list (Park see paragraphs 0013 0055 0056 0084 user request for cloud where the cloud selected is based on response time and updates response times on table where table reads on list)
preferred object store
identifies a different object store than the preferred object store included in the list of preferred object stores, wherein the metadata server iterates through the prioritized list to (Park see paragraphs 0013 0055 0056 0064 0084 user request for cloud where the cloud selected is from a table and is based on response time and based on SLA requirements, if selected cloud storage is full the next cloud storage in ascending order is selected to store data where ascending order and selecting next one reads on iterates through list)
Park does not teach: A non-transitory computer readable storage medium comprising processor instruction for performing an access request in a distributed file system, wherein the distributed file system includes a metadata server and a plurality of object stores, the instructions comprising:
transmitting a request for a plurality of object store locations of the plurality of object stores to the metadata server in a first communication, wherein the object stores store data objects and the metadata server stores location information associated with the data objects, wherein the metadata server
generates object store locations that comprise URLs and each of the object store locations is associated with a different URL and a different domain, wherein each URL identifies the data object at the corresponding domain
receiving, by the client, the object store locations from the metadata server in response to the request;
transmitting, by the client, a second request to each of the object stores received from the metadata server, second communications between the client and the object stores
wherein the client communicates with the object stores separately from communications with the metadata server;

setting a time to live for the preferred object store selects a new preferred object store when the time to live expires
issue a write request for a data object to the metadata server, 
determining, by the metadata server, whether the preferred object store is available for the write request
returning by the metadata server, an access URL that identifies the object store when the object store is available 
returning, by the metadata server, an access URL
However, Lanzatella teaches: A non-transitory computer readable storage medium comprising processor instruction for performing an access request in a distributed file system, wherein the distributed file system includes a metadata server and a plurality of object stores, the instructions comprising: (Lanzatella see col. 1 lines 20-53 col. 13 lines 39-67 col. 14 lines 1-17 computer system with processor and memory with instructions and hard disk storage or non-volatile memory, distributed file system with object stores and metadata server such that client requests access to storage to access data)
transmitting a request for a plurality of object store locations of the plurality of object stores to the metadata server in a first communication, wherein the object stores store data objects and the metadata server stores location information associated with the data objects, wherein the metadata server (Lanzatella see col. 1 lines 20-53 client requests access to data stored at data devices by contacting MDS where MDS provides information about where data is stored. Storage devices read on plurality of object store locations and MDS reads on metadata server)
receiving, by the client, the object store locations from the metadata server in response to the request; (Lanzatella see col. 1 lines 20-53 client requests access to data and MDS provides client node with metadata about where data is stored and gives access to the storage devices)
transmitting, by the client, a second request to each of the object stores received from the metadata server, second communications between the client and the object stores (Lanzatella see col. 1 lines 20-53 client requests access to data stored at data devices by contacting MDS where MDS provides information about where data is stored. Reference disclosing this as an ability to do this and not as a one time thing reads on second request and second communication)
wherein the client communicates with the object stores separately from communications with the metadata server; (Lanzantella see col. 1 lines 20-53 client communicating directly with storage device and separation of data from its associated authentication and metadata management reads on separate communications)
issue a write request for a data object to the metadata server, 
determining, by the metadata server, whether the preferred object store is available for the write request (Lanzatella see col. 1 lines 20-53 client requests access to data stored at data devices by contacting MDS where MDS provides information about where data is stored and gives client ability to directly communicate with object store to write data)

returning, by the metadata server (Lanzantella see col. 1 lines 20-53 MDS presents token to client to access and write data at storage devices)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of writing data into storage as taught by Park to include a distributed file system as taught by Lanzantella for the predictable result of more efficiently accessing and organizing data and giving an operating environment.
Park and Lanzatella does not teach: generates object store locations that comprise URLs and each of the object store locations is associated with a different URL and a different domain, wherein each URL identifies the data object at the corresponding domain
wherein other clients have different prioritized lists
setting a time to live for the preferred object store selects a new preferred object store when the time to live expires
access URL
However, Kinoshita teaches: generates object store locations that comprise URLs and each of the object store locations is associated with a different URL and a different domain, wherein each URL identifies the data object at the corresponding domain (Kinoshita see paragraphs 0028-0030 0047 0062 files represented by URL such that URL represent location of storage and with domain such that URL is unique to converted data and using the name of the domain for storage of converted data. Combining Kinoshita’s domain and URL with multiple different storages reads on different URL domain)
(Kinoshita see paragraphs 0022 0028-0030 0062 client request for document data, URL with domain representing location storage presented to client device to acquire the data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of writing data into storage as taught by Park to include a domain and URL access as taught by Kinoshita for the predictable result of more efficiently accessing data by having a simple way to access the data.
Park and Lanzatella and Kinoshita does not teach: wherein other clients have different prioritized lists
setting a time to live for the preferred object store selects a new preferred object store when the time to live expires
However, Vermeulen teaches: wherein other clients have different prioritized lists (Vermeulen see paragraphs 0089 0235 set of clients such that each client has a data store list)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of writing data into storage as taught by Park to include each client having their own list as taught by Vermeulen for the predictable result of allowing many users to each have their own preferred data store list to more efficiently manage data for each user.
Park and Lanzatella and Kinoshita and Vermeulen does not teach: setting a time to live for the preferred object store selects a new preferred object store when the time to live expires
Helsley teaches: setting a time to live for the preferred object store selects a new preferred object store when the time to live expires (Helsley see paragraph 0044 not sending data to system if time to live expires and send data to different system where time to live as not expired)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of writing data into storage as taught by Park to include a TTL for storage as taught by Helsley for the predictable result of more efficiently organizing data.
Regarding claim 15, Park as modified teaches: returning a write URL to the client when the preferred object store is available (Kinoshita see paragraphs 0021 0028 0029 0062 document to be displayed and edited, a URL is used which indicates location of storage of data where ability to edit reads on write and existence of URL indicating storage location reads on object store is available)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of writing data into storage as taught by Park to include a domain and URL access as taught by Kinoshita for the predictable result of more efficiently accessing data by having a simple way to access the data.

Claim 13, 16-18 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al US2013/0238752 hereinafter referenced as Park and in view of Lanzatella et al. US7533133 in view of Kinoshita US2014/0365866 in view of Vermeulen et al. US2016/0085772 and in further view of Helsley et al. US2009/0300279 in view of Kimmel et al. US2016/0065670
Regarding claims 13 Park as modified teaches: issuing the write request to the metadata server (Lanzatella see col. 1 lines 20-53 client requests access to data stored at data devices by contacting MDS where MDS provides information about where data is stored and gives client ability to directly communicate with object store to write data)
	Park does not teach: wherein the write request comprises an object store identifier for the preferred object store and an object identifier for a data object to write (Kimmel see paragraphs 0022 0033 0034 request to read or write indicates a target such as logical storage object identifier which is translated into file system location information where logical storage object identifier reads on object identifier and location information reads on object store identifier)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of writing data into storage as taught by Park to include a request to include object store as taught by Kimmel for the predictable result of more efficiently accessing and requesting for data by having an identifier for both the object and object store making.
Regarding claim 16, Park as modified further teaches: issuing a read request to the metadata server (Lanzatella see col. 1 lines 20-53 client requesting to access data via MDS and MDS allows client access for reading)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of writing data into storage as taught by Park to include a distributed file system as taught by Lanzantella for the predictable result of more efficiently accessing and organizing data and giving an operating environment.
	Park does not teach: wherein the read request comprises an object store identifier for the preferred object store and an object identifier for a data object to read
Kimmel teaches: wherein the read request comprises an object store identifier for the preferred object store and an object identifier for a data object to read (Kimmel see paragraphs 0022 0033 0034 request to read or write indicates a target such as logical storage object identifier which is translated into file system location information where logical storage object identifier reads on object identifier and location information reads on object store identifier)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of writing data into storage as taught by Park to include a request to include object store as taught by Kimmel for the predictable result of more efficiently accessing and requesting for data by having an identifier for both the object and object store making.
Regarding claim 17, Park as modified further teaches: determining at the metadata server whether the preferred object store contains a copy of the data object (Lanzatella see col. 1 lines 20-53 MDS provides client node with metadata about where data is stored and gives access to the storage device where giving access to storage reads on determining whether storage has object)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of writing data into storage as taught by Park to include a distributed file system as taught by Lanzantella for the predictable result of more efficiently accessing and organizing data and giving an operating environment.
Regarding claim 18, Park as modified teaches: returning a read URL comprising a preferred object store domain and an object identifier associated with the data object when  (Kinoshita see paragraphs 0022 0028-0030 0047 document server to provide document to display to client, files represented by URL such that URL represent location of storage with document ID and with domain where document server providing display of document teaches read)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of writing data into storage as taught by Park to include a domain and URL access as taught by Kinoshita for the predictable result of more efficiently accessing data by having a simple way to access the data.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al US2013/0238752 hereinafter referenced as Park and in view of Lanzatella et al. US7533133 in view of Kinoshita US2014/0365866 in view of Vermeulen et al. US2016/0085772 in view of Kulkarni US2016/0212208
Regarding claim 19, Park teaches: in response to the request in second communications between the client and the object stores to determine a response time to the second request for each of the object stores based on the object store locations, (Park see paragraphs 0013 0055 0056 calculate response time for each cloud upon user request to store and view content on cloud where user request reads on second communication, upon reads on in response)
selecting, by the client, the preferred object store from the object store locations based on the received response times; and (Park see paragraphs 0013 0055 0056 0084 user request for cloud where the cloud selected is from a table and is based on response time)
(Park see paragraph 0055 0056 table displaying cloud with associated response time where table reads on list and cloud storage reads on preferred object store)
Preferred object store
identifies a different object store than the preferred object store included in the list of preferred object stores, wherein the metadata server iterates through the prioritized list to identify the different object store when the preferred object store is not available (Park see paragraphs 0013 0055 0056 0064 0084 user request for cloud where the cloud selected is from a table and is based on response time and based on SLA requirements, if selected cloud storage is full the next cloud storage in ascending order is selected to store data where ascending order and selecting next one reads on iterates through list)
Park does not teach: A non-transitory computer readable storage medium comprising processor instruction for performing an access request in a distributed file system, wherein the distributed file system includes a metadata server and a plurality of object stores, the instructions comprising:
transmitting a request for a plurality of object store locations of the plurality of object stores to the metadata server in a first communication, wherein the object stores store data objects and the metadata server stores location information associated with the data objects, wherein the metadata server
generates object store locations that comprise URLs and each of the object store locations is associated with a different URL and a different domain, wherein each URL identifies the data object at the corresponding domain

transmitting, by the client, a second request to each of the object stores received from the metadata server, second communications between the client and the object stores
wherein the client communicates with the object stores separately from communications with the metadata server;
wherein other clients have different prioritized lists
issue a write request for a data object to the metadata server, 
determining, by the metadata server, whether the preferred object store is available for the write request
returning by the metadata server, an access that identifies the object store when the object store is available 
returning, by the metadata server, an access URL
Replicating the data object to other object stores that are the preferred object stores of other clients
However, Lanzatella teaches: A non-transitory computer readable storage medium comprising processor instruction for performing an access request in a distributed file system, wherein the distributed file system includes a metadata server and a plurality of object stores, the instructions comprising: (Lanzatella see col. 1 lines 20-53 col. 13 lines 39-67 col. 14 lines 1-17 computer system with processor and memory with instructions and hard disk storage or non-volatile memory, distributed file system with object stores and metadata server such that client requests access to storage to access data)
(Lanzatella see col. 1 lines 20-53 client requests access to data stored at data devices by contacting MDS where MDS provides information about where data is stored. Storage devices read on plurality of object store locations and MDS reads on metadata server)
receiving, by the client, the object store locations from the metadata server in response to the request; (Lanzatella see col. 1 lines 20-53 client requests access to data and MDS provides client node with metadata about where data is stored and gives access to the storage devices)
transmitting, by the client, a second request to each of the object stores received from the metadata server, second communications between the client and the object stores (Lanzatella see col. 1 lines 20-53 client requests access to data stored at data devices by contacting MDS where MDS provides information about where data is stored. Reference disclosing this as an ability to do this and not as a one time thing reads on second request and second communication)
wherein the client communicates with the object stores separately from communications with the metadata server; (Lanzantella see col. 1 lines 20-53 client communicating directly with storage device and separation of data from its associated authentication and metadata management reads on separate communications)
issue a write request for a data object to the metadata server, 
(Lanzatella see col. 1 lines 20-53 client requests access to data stored at data devices by contacting MDS where MDS provides information about where data is stored and gives client ability to directly communicate with object store to write data)
returning by the metadata server, an access URL that identifies the object store when the object store is available 
returning, by the metadata server (Lanzantella see col. 1 lines 20-53 MDS presents token to client to access and write data at storage devices)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of writing data into storage as taught by Park to include a distributed file system as taught by Lanzantella for the predictable result of more efficiently accessing and organizing data and giving an operating environment.
Park and Lanzatella does not teach: generates object store locations that comprise URLs and each of the object store locations is associated with a different URL and a different domain, wherein each URL identifies the data object at the corresponding domain
wherein other clients have different prioritized lists
an access URL
Replicating the data object to other object stores that are the preferred object stores of other clients
However, Kinoshita teaches: generates object store locations that comprise URLs and each of the object store locations is associated with a different URL and a different domain, wherein each URL identifies the data object at the corresponding domain (Kinoshita see paragraphs 0028-0030 0047 0062 files represented by URL such that URL represent location of storage and with domain such that URL is unique to converted data and using the name of the domain for storage of converted data. Combining Kinoshita’s domain and URL with multiple different storages reads on different URL domain)
an access URL (Kinoshita see paragraphs 0022 0028-0030 0062 client request for document data, URL with domain representing location storage presented to client device to acquire the data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of writing data into storage as taught by Park to include a domain and URL access as taught by Kinoshita for the predictable result of more efficiently accessing and organizing data.
Park and Lanzatella and Kinoshita does not teach: wherein other clients have different prioritized lists
Replicating the data object to other object stores that are the preferred object stores of other clients
However, Vermeulen teaches: wherein other clients have different prioritized lists (Vermeulen see paragraphs 0089 0235 set of clients such that each client has a data store list)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of writing data into storage as taught by Park to include each client having their own list as taught by Vermeulen for the predictable result of allowing many users to each have their own preferred data store list to more efficiently manage data for each user.
Park and Lanzatella and Kinoshita and Vermeulen does not teach: Replicating the data object to other object stores that are the preferred object stores of other clients
Kulkarni teaches: Replicating the data object to other object stores that are the preferred object stores of other clients (Kulkarni see paragraph 0062 target user device to download file being streamed where download read on replication and target user device reads on other preferred object stores)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of writing data into storage as taught by Park to include replicating data as taught by Kulkarni for the predictable result of more efficiently accessing and organizing data.
Response to Arguments
	Applicant’s argument: Prior art of record does not teach issuing a write request to iterate through a list to identify a data store
	Examiner’s response: Applicant’s argument is considered but is not persuasive. Lanzatella reference teaches a metadata server giving a client access to write data to a data store. This reads on issuing a write request. The Park reference teaches choosing a cloud to store data on based on shortest response time and if that cloud is not able to store the data then the system goes down a table of cloud stores and to stores data based on response times. The act of the system going down a table to find a cloud store reads on iterate through a list where the table is a list. 



Applicant’s argument: Kinoshita reference does not teach that the URL’s are in reference to object store locations
	Examiner’s response: Applicant’s argument is considered but is not persuasive. First, Kinoshita specifies that each URL has a domain name and the domain name specifies where where the data is stored. Second, even if previous point is wrong applicant’s argument is still unpersuasive because applicant’s argument does not take into account the fact that the Kinoshita reference is to be combined with the other references. Kinoshita’s teachings of using a URL with a domain when combined with the Lanzatella and Park references means that the clouds or object stores are associated with the URL and therefore when the references are combined the concept of URL’s references object store locations.

The rest of the applicant’s arguments as based on the above argument or are already answered in the above response. Examiner's responses in previous section are applicable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ALLEN S LIN/Examiner, Art Unit 2153